Case: 16-51395      Document: 00514092961         Page: 1    Date Filed: 07/28/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fif h Circuit
                                    No. 16-51395                                    FILED
                                  Summary Calendar                              July 28, 2017
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MIGUEL ANGEL JAIMES-JURADO, also known as Migual Token, also
known as Angel Ruiz, also known as Tony Martinez, also known as Token, also
known as Miguel Jaimes

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:16-CR-167-1


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Miguel Angel Jaimes-Jurado has
moved for leave to withdraw and has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
(5th Cir. 2011). Jaimes-Jurado has not filed a response. We have reviewed
counsel’s brief and the relevant portions of the record reflected therein. We


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-51395     Document: 00514092961     Page: 2   Date Filed: 07/28/2017


                                  No. 16-51395

concur with counsel’s assessment that the appeal presents no nonfrivolous
issue for appellate review.
      However, there exists a clerical error in the written judgment. The
written judgment reflects that Jaimes-Jurado was convicted under “8 U.S.C. §
13263(a) and (b)(2).”         The correct statute of conviction is § 1326.
      Accordingly, counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2. The case is REMANDED to the district
court for the limited purpose of correcting a clerical error in the judgment. See
FED. R. CRIM. P. 36.




                                       2